DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 6491267 B1) in view of Mendenhall (US 20040232790 A1).
Regarding claim 1, Feldman discloses a home appliance, comprising: 
a dryer (8) to discharge drying air, the dryer including: 
a casing (Fig. 1); 
a fan located in the casing (suggested by Fig. 1 since Fig. 1 shows an air intake and hair dryers use fans to blow the air); 
a heater located in the casing (not disclosed, but Official Notice is taken that it is well-known and common knowledge that hair dryers have heaters located in the casing); 
a grip connected to the casing (Fig. 2); and 
a stand (4), the stand including: 
a receptacle to detachably mount an end of the grip of the dryer (Fig. 2); and 
a stand positioner (24) located at the receptacle, the stand positioner cooperating with the dryer positioner when the grip is mounted in the receptacle to align the grip in a predetermined position.

Feldman fails to disclose:
a dryer positioner located at the grip
  
Mendenhall teaches a positioning device (Fig. 1), comprising: 
a positioner (14) (equivalent to the claimed dryer positioner) located at a grip (16);
a receptacle (12) to detachably mount an end of the grip;
a stand positioner (20) located at the receptacle, the stand positioner cooperating with the dryer positioner when the grip is mounted in the receptacle to align the grip in a predetermined position (para. 18).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Feldman to include the stated teachings of Mendenhall, including a dryer positioner located at the grip of the dryer, so that the hair dryer can be positioned to automatically, accurately, and steadily blow heated air at the user. 

Regarding claim 2, modified Feldman discloses (see Mendenhall) wherein a magnetic force is generated between the dryer positioner and the stand positioner (abstract).  
Regarding claim 3, modified Feldman discloses (see Mendenhall) wherein the dryer positioner includes a first positioner located at one side of the grip, and wherein the stand positioner includes a second positioner located at one side of the receptacle to face the first positioner when the grip is in the predetermined position (Fig. 1 shows that the first positioner can be positioned in the receptacle to face a second positioner).  
Regarding claim 4, modified Feldman discloses (see Mendenhall) wherein the first positioner is provided as a 33Attorney Docket No.: 2832-1022PUS1 plurality of first positioners spaced apart from each other by a predetermined distance, and wherein the second positioner is provided as a plurality of second positioners spaced apart from each other by a predetermined distance (Fig. 1).  
Regarding claim 5, modified Feldman discloses (see Mendenhall) wherein the first and second positioners are magnets of mutually opposite polarities (all magnets have north and south polarities; therefore, the first and second positioners each have north and south polarities).  
Regarding claim 6, modified Feldman discloses (see Mendenhall) wherein one of the first positioner and the second positioner is a magnet (both are magnets).  
Regarding claim 7, modified Feldman discloses (see Mendenhall) wherein the magnet comprises one of a permanent magnet and an electromagnet (para. 23).  
Regarding claim 8, modified Feldman discloses (see Mendenhall) wherein the electromagnet comprises a plurality of magnetic pixels (26), each magnetic pixel having an adjustable polarity in response to a predetermined control signal (para. 23).  
Regarding claim 9, modified Feldman discloses (see Mendenhall) a controller configured to control a polarity of each magnetic pixel of the plurality of magnetic pixels (a controller is suggested in para. 23 because a controller is needed to adjust and change the current flow), wherein the controller is configured to adjust a number of magnetic pixels to have one plurality of mutually opposite polarities (each pixel has a north and south polarity). 
Regarding claim 11, modified Feldman discloses wherein the dryer positioner is coupled (magnetically coupled) to the stand positioner when the grip is mounted in the receptacle.  
Regarding claim 13, modified Feldman discloses (see Mendenhall) wherein one of the first positioner and the second positioner includes a protruding portion (44, 46; Fig. 4) protruded outward, and wherein an other one of the first positioner and the second positioner includes an insertion portion to receive the protruding portion (see Fig. 2 showing circular depressions 20 that can receive the protruding portions).  
Regarding claim 14, modified Feldman discloses (see Mendenhall) wherein the protruding portion includes a protruding rib (44, Fig. 4) extending in a first direction, and wherein the insertion portion includes an insertion groove (20, Fig. 2) extending in the first direction to receive at least a portion of the protruding rib.  
Regarding claim 18, modified Feldman discloses wherein the dryer discharges air in a discharging direction, and wherein the protruding portion and the insertion portion are offset so as to not be aligned with the discharging direction (Mendenhall discloses a plurality of protruding and insertion portions, each portion capable of facing in a non-discharging direction).  
Regarding claim 19, modified Feldman discloses (see Mendenhall) wherein the dryer positioner includes a first magnetic positioner (44) and one of a protruding portion (46) and an insert portion, and wherein the stand positioner includes a second magnetic positioner (30/34) and an other of the protruding portion and the insert portion (20).  
Regarding claim 20, modified Feldman discloses (see Mendenhall) wherein the first magnetic positioner and the second magnetic positioner face each other when the grip is in the predetermined position (they are capable of facing each other), and wherein the first magnetic positioner and the second magnetic positioner comprise magnets of mutually opposite polarities (all magnets have opposite north and south polarities).

Allowable Subject Matter
Claims 10, 12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762